Title: To Thomas Jefferson from Thomas Beale Ewell, 28 August 1806
From: Ewell, Thomas Beale
To: Jefferson, Thomas


                        
                            Sir,
                            
                            New York 28th august 1806
                        
                        My opinion of your goodness towards everyone, is such, that I cannot give way to the fear that you may be
                            offended at my addressing you so frequently.—Indeed it is with unaffected diffidence I now offer for your consideration, the first pages of that work, of
                            the plan of which you were pleased to approve. My feelings are common to those who engage in hazardous enterprises, on
                            which they are to rise—or fall for-ever.   Upon reflection I thought it most prudent to alter those parts of the dedication
                            alluding to your exertions in the political world. This was done with a view to avoid exciting in prejudiced &
                            ill-natured persons that dissent which would prompt them to analyze the performance so minutely, as to exhibit in the
                            strongest colors those defects which might retard its sale: for I was fully sensible that my writings are not fit for the
                            scrutinizing eye. In the present state I hope you’ll accept of the dedication as a testimony of the fact that there is no
                            other person for whom I have such unbounded respect & gratitude.
                        I beg that you will not be displeased at seeing your letter in the preface of the work: Its value led me to
                            insert it; & I cannot avoid believing with Dr. Rush that a letter of the kind & from such an influential source, ought
                            to preface every book on chemistry. Moreover as I have the vanity to be desirous of obtaining the world’s good opinion, it
                            is natural that I should seek an opportunity to let others know that I had been honored with your notice.
                        Lately I met with a very valuable treatise on manures by the celebrated Mr. Kirwan: Knowing your partiality for agricultural pursuits, I have taken the liberty to
                            enclose it & hope that you will be pleased to accept of it.
                        Should you favor me by reading the first pages of my discourses, you will find something new. In fact it is
                            only the three first & two last discourses which have the least claim for your perusal. However I much fear the
                            originality far exceeds their merit. I am almost afraid to inquire if there be any part of which you
                                approve. At all events I have some satisfaction from the belief that while forming an opinion, you will not
                            overlook the intention of yr. truly respectful 
                  obedient & obliged Servant
                        
                            Ths. Ewell
                            
                        
                        
                            If it would not be too troublesome, I would be thankful if you would be pleased to return by mail, the
                                Discourses after having read them.
                        
                    